Case 1:20-cv-00216-MSM-PAS Document 206 <font color=teal>(Case Participants)</font>
                    Filed 06/17/20 Page 1 of 3 PageID #: 11066



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND




  OSCAR YANES, GAGIK MKRTCHIAN,
  and WENDELL RAFAEL BAEZ LOPEZ,
  on behalf of themselves and all those
  similarly situated,
                Petitioners-Plaintiffs,

                        v.

  CHAD WOLF, Acting Secretary, U.S.
  Department of Homeland Security;
  MATTHEW T. ALBENCE, Acting                              Civil Action No. 1:20-cv-00216
  Director, U.S. Immigration and Customs
  Enforcement; TODD LYONS, Acting
  Field Office Director, U.S. Immigration and
  Customs Enforcement; DANIEL W.
  MARTIN, Warden, Donald W. Wyatt
  Detention Facility; and CENTRAL
  FALLS DETENTION FACILITY
  CORPORATION,

                 Respondents-Defendants.


           PARTIALLY-REDACTED SUPPLEMENTAL BAIL APPLICATIONS

        Petitioners-Plaintiffs hereby submit the attached, partially-redacted supplemental bail

 applications and exhibits. Per the Court’s June 7 Order (Dkt. No. 94), the discussion of medical

 information in the enclosed has been redacted. Unredacted versions of the supplemental bail

 applications and selected medical records are being filed separately under seal.




                                                 1
Case 1:20-cv-00216-MSM-PAS Document 206 <font color=teal>(Case Participants)</font>
                    Filed 06/17/20 Page 2 of 3 PageID #: 11067



 Dated: June 17, 2020                 Respectfully Submitted,

                                      /s/ Morgan Russell
                                      Morgan Russell
                                      American Civil Liberties Union Foundation,
                                      Immigrants’ Rights Project
                                      39 Drumm Street
                                      San Francisco, CA 94111
                                      T: 415-343-0770
                                      IRP_MR@aclu.org




                                        2
Case 1:20-cv-00216-MSM-PAS Document 206 <font color=teal>(Case Participants)</font>
                    Filed 06/17/20 Page 3 of 3 PageID #: 11068



                                   CERTIFICATE OF SERVICE

           I hereby certify that on June 17, 2020, I electronically filed the foregoing document with

 the United States District Court for the District of Rhode Island by using the CM/ECF system. I

 certify that the parties or their counsel of record registered as ECF Filers will be served by the

 CM/ECF system, and paper copies will be sent to those indicated as non-registered participants,

 if any.
                                                /s/ Morgan Russell
                                                Morgan Russell
                                                American Civil Liberties Union Foundation,
                                                Immigrants’ Rights Project
                                                39 Drumm Street
                                                San Francisco, CA 94111
                                                T: 415-343-0770
                                                IRP_MR@aclu.org




                                                   3
